DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 4, 7, 8, 11, 14-16, and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 7,825,669 to Parsons.
Regarding independent claim 1, Parsons teaches a system of a machine, the system comprising: a waveguide system (50a/50b); and a radio frequency transceiver/detector (28) coupled to the waveguide system (Fig. 1-2) and configured to emit a calibration signal in the waveguide system to establish a reference baseline between the radio frequency transceiver/detector (col. 1, ll. 43-49) and a calibration plane (56) associated with an aperture of the waveguide system (Fig. 4), emit a measurement signal in the waveguide system to transmit a radio frequency signal from the radio frequency transceiver/detector out of the aperture of the waveguide system, and detect a reflection of the measurement signal at the radio frequency transceiver/detector based on an interaction between the measurement signal and a component of the machine, wherein a measurement result of the reflection of the measurement signal is adjusted with respect to a reflection of the calibration signal (col. 3, ll. 25-34).
Regarding independent claim 8, Parsons teaches a system for a gas turbine engine (14), the system comprising: a network of a plurality of nodes (including 48 as shown in Fig. 2) distributed throughout the gas turbine engine, each of the nodes associated with at least one sensor (12) and/or actuator of the gas turbine engine and operable to communicate through one or more radio frequencies (“microwave” col. 2, ll. 27-33); a controller of the gas turbine engine (processor 26, col. 2, ll. 17-26) operable to communicate with the network of nodes through the one or more radio frequencies (col. 2, ll. 17-26); and a radio frequency sensing system coupled to the network of nodes, the radio frequency sensing system comprising: 
a waveguide system (50a/50b) and a radio frequency transceiver/detector (28) coupled to the waveguide system (Fig. 2-4) and configured to emit a calibration signal in the waveguide system to establish a reference baseline between the radio frequency transceiver/detector and a calibration plane associated with an aperture of the waveguide system, emit a measurement signal in the waveguide system to transmit a radio frequency signal from the radio frequency transceiver/detector out of the aperture of the waveguide system, and detect a reflection of the measurement signal at the radio frequency transceiver/detector based on an interaction between the measurement signal and a component of the gas turbine engine, wherein a measurement result of the reflection of the measurement signal is adjusted with respect to a reflection of the calibration signal (col. 3, ll. 25-34).
Because Parsons teaches the system of claims 1 and 8, including the claimed functionality, it therefore also teaches the method steps of performing those functions as claimed in the method of claim 16.
Regarding dependent claims 4, 7, 11, 14, and 20, Parsons teaches the system of claims 1, 8, and 16 (see above)…
wherein the waveguide system comprises a ceramic window (56, col. 3, ll. 25-27) proximate to the aperture of the waveguide system (Fig. 4) (claim 4 and 11),
wherein the calibration signal is an optical signal configured to reflect off of the ceramic window, and the measurement signal is a microwave signal configured to pass through the ceramic window (“alumina” col. 3, ll. 26-34) (claim 7, 14, and 20),
wherein the component monitored by the radio frequency sensing system is a rotating component of the gas turbine engine (col. 2, ll. 10-14) (claim 15).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2, 3, 5, 9, 10, 12, 17, and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 7,825,669 to Parsons in view of US 7,355,163 to Watley et al.
Regarding claims 2 and 9, Parsons teaches the system of claims 1 and 8 (see above), including a reflective load (56) configured to reflect the calibration signal emitted from the radio frequency transceiver/detector (Fig. 4), and a measurement channel configured to emit the measurement signal out of the aperture and receive the reflection of the measurement signal (col. 3, ll. 25-34), but fails to teach that the waveguide system comprises a calibration channel.
Watley teaches a microwave sensing system (col. 2, ll. 64 - col. 3, ll. 9), wherein the system comprises an additional waveguide for a calibration signal (col. 5, ll. 6-9).
Watley also teaches that a microwave sensing system using an additional waveguide for a calibration signal increases accuracy of the measurement signal (col. 5, ll. 6-9). Because Parsons also teaches a microwave sensing system with measuring and calibrating signals, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the system (and its method of use) to use an additional waveguide for a calibration signal as taught by Watley in order to improve the accuracy of the measurements (Watley col. 5, ll. 6-9).
Regarding claims 3, 10, and 17, Parsons as modified by Watley teaches the system of claims 2, 9, and 16 (see above), wherein the waveguide system further comprises a coupler configured to subtract the reflection of the calibration signal from the reflection of the measurement signal (Watley col. 10, ll. 28-32) (3, 10, and 17),
wherein the waveguide system comprises a mode selective filter proximate to the ceramic window, the mode selective filter configured to reflect the calibration signal and allow the measurement signal through the ceramic window based on a mode difference between the calibration signal and the measurement signal (Watley col. 13, ll. 60-64) (claim 5, 12, and 18).
Allowable Subject Matter
Claims 6, 13, and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  Claims 6, 13, and 19 are considered to be a non-obvious improvement over the invention patented in Parsons wherein the improvement comprises using a power-controlled switch which is actuated based upon the power of a signal, whether it be a calibration signal or a measurement signal.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure because it relates to calibration of electromagnetic signals within a waveguide which are used for taking measurements.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM W. BROWN whose telephone number is (571)270-3372. The examiner can normally be reached Monday-Friday 10:00-6:30 Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ken Bomberg can be reached on (571) 272-4922. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ADAM W BROWN/Examiner, Art Unit 3745                                                                                                                                                                                                        
/KENNETH BOMBERG/Supervisory Patent Examiner, Art Unit 3745